EXHIBIT 10.10
 

 
FIRST AMENDMENT TO AGREEMENT OF SUBLEASE
 


 
THIS FIRST AMENDMENT TO AGREEMENT OF SUBLEASE ("Amendment") is made and entered
into as of this 30th day of June, 2010, by and between WENDY’S/ARBY’S GROUP,
INC., a Delaware corporation ("Sublandlord") and TRIAN FUND MANAGEMENT, L.P., a
Delaware limited partnership ("Subtenant").
 
WHEREAS, pursuant to an Agreement of Lease (the “Original Lease”), dated May 1,
1996, originally between Sablons Investors, Inc., a New York corporation,
predecessor-in-interest to Broadway 280 Park Fee, LLC, as landlord (“Prime
Landlord”), and Sublandlord, as tenant, as such Original Lease was amended by
Supplemental Lease and First Amendment to Lease Agreement, dated July, 1996 (the
“First Amendment”) and by Second Amendment to Lease, dated October 13, 2000 (the
“Second Amendment”; the Original Lease, as so amended by the First Amendment and
the Second Amendment, being referred to herein as the “Lease”), Sublandlord
leases from Prime Landlord certain Demised Premises more particularly described
in the Lease, including the entire forty-first (41st) floor of the building
located at 280 Park Avenue, New York, New York (the “Building”; as more
particularly described in the Lease); and
 
WHEREAS, Sublandlord and Subtenant are parties to that certain Agreement of
Sublease, dated July 31, 2007, by and between Triarc Companies, Inc. (prior name
of Sublandlord) and Subtenant (the "Sublease"), whereby Subtenant subleases from
Sublandlord the 41st Floor of the Building;
 
WHEREAS, Sublandlord and Subtenant desire to amend the Sublease as more
particularly set forth in this Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter contained, and other valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sublandlord and Subtenant hereby
agree as follows:
 
1.  
Recitals.  The foregoing recitals are true and correct and are incorporated
herein by this reference.

 
2.  
Capitalized Terms.  Capitalized terms used in this Amendment and not otherwise
defined herein shall have the meaning set forth in the Sublease.

 
3.  
Amendments.  The Sublease is hereby amended as follows:

 
      (a)  
Fixed Rent and Additional Rent.   Subsection 4.1. of the Sublease is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 
“Subtenant shall pay to Sublandlord, commencing on the Sublease Commencement
Date, in currency which at the time of payment is legal tender for public and
private debts in the United States of America, as fixed rent (“Fixed Rent”),
three (3) business days prior to the first (1st) day of each month during the
Term, for the period commencing on the Sublease Commencement Date and ending on
the Expiration Date, the sums as follows:
 
With respect to the rental period between the Sublease Commencement Date and
December 31, 2009:  One Million Two Hundred Seventeen Thousand Seven Hundred Ten
and No/100 Dollars ($1,217,710.00) per annum, payable in equal month
installments of $101,475.83;
 

 
-1-

--------------------------------------------------------------------------------

 

With respect to the rental period between January 1, 2010 and March 31,
2010:  Three Hundred Four Thousand Four Hundred Twenty-Seven and 49/100 Dollars
($304,427.56), payable in three equal month installments of $78,058.00 and 26
equal monthly installments, commencing April 1, 2010, of $2,702.06;
 
With respect to the rental period between April 1, 2010 and the Expiration
Date:  One Million Nine Hundred Fifty-Nine Thousand Two Hundred Fifty-Four and
44/100 Dollars ($1,959,254.44), payable in equal monthly installments of
$75,355.94.”
 
     (b)  
Section 21 – Termination:  Section 21 of the Sublease is hereby amended to
delete Subtenant’s right to terminate the Sublease upon not less than sixty (60)
days prior written notice while retaining Sublandlord’s right to terminate
pursuant to the terms contained therein.

 
4.  
Ratification of the Sublease.  Except as otherwise amended hereby, the terms and
covenants of the Sublease are hereby verified and ratified by Sublandlord and
Subtenant, and remain in full force and effect.

 
5.  
Miscellaneous.

 
(a)  
In the event of a conflict between the terms of the Sublease and this Amendment,
the terms of this Amendment shall control.

 
(b)  
The Sublease and this Amendment shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, successors, representatives
and assigns.

 
(c)  
This Amendment may be executed in counterparts by the parties hereto and all
such counterparts when taken together shall be deemed to be one
original.  Delivery of an executed counterpart of this Amendment by facsimile or
other electronic means shall be equally as effective as delivery of an original
counterpart of this Amendment.

 
 
(d)
This Amendment shall be governed under the laws of the State in which the
Demised Premises are located.

 
 
 
[Signatures on Following Pages]
 

 
-2-

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the authorized representatives of Sublandlord and Subtenant
have executed this Amendment as of the day and year first above written.
 
SUBLANDLORD:
 
 
WENDY’S/ARBY’S GROUP, INC.,
a Delaware corporation
 
 
By: /s/ Susan M. Gordon          
                    Print Name: Susan M. Gordon          
                    Title: VP and Legal Counsel         
 
 
By: /s/ Daniel T. Collins          
                    Print Name: Daniel T. Collins         
                                                      
                    Title: Senior Vice President         
 
                    Lease Management Approved: /s/ SMG                        
 
Legal Approved: /s/ MN                                         
 
 
[Signatures Continued on Following Page]
 
 
 

--
 
 
-3-

--------------------------------------------------------------------------------

 

[Signatures Continued from Previous Page]
 
 
 
 
SUBTENANT:
 
TRIAN FUND MANAGEMENT, L. P.,
a Delaware limited partnership
 
By: Trian Fund Management GP, LLC, its general partner
 
 
By: /s/ Peter W.
May                                                                               
                    Print Name: Peter W. May                 
                   
Title: Member                                                                                  
 
 
 
 
 

 
-4-

--------------------------------------------------------------------------------

 
